 Case 1:21-cv-00607-PLM-SJB ECF No. 6, PageID.13 Filed 08/17/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

BRIDGEFORTH LOGISTICS, LLC,                     )
                       Plaintiff,               )
                                                )      No. 1:21-cv-607
-v-                                             )
                                                )      Honorable Paul L. Maloney
CHRISTOPHER NELSON,                             )
                            Defendant.          )
                                                )

                                      JUDGMENT

        The Court dismissed this lawsuit without prejudice. As required by Rule 58 of the

Federal Rules of Civil Procedure, JUDGMENT ENTERS.

        THIS ACTION IS TERMINATED.

        IT IS SO ORDERED.

Date:     August 17, 2021                               /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge
